Citation Nr: 1828139	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to retroactive payment of Chapter 35 Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from February 1991 to December 1993.  The appellant in this matter is the Veteran's child.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2014.  A Statement of the Case (SOC) was issued in August 2014.  A timely substantive appeal was received in September 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The appellant seeks entitlement to retroactive payment of DEA benefits under Chapter 35 from August 17, 2011, to November 20, 2012.

According to the record provided to the Board, in March 2014, the RO denied the claim on the basis that it was received on November 20, 2013, more than one year after enrollment began and more than one year after the appellant's eighteenth birthday.  Entitlement to payment of DEA benefits under Chapter 35 was granted effective November 20, 2012, one year prior to the date of claim, the earliest effective date allowable under applicable law and regulation.

However, the Board's review of the claims file reveals copies of a Form 21-674, which was received by the Atlanta RO on December 5, 2011.  Such was received within one year of August 17, 2011, when the appellant began enrollment in the educational program for which she seeks payment of benefits.  Additionally, a "Claimant Folder Printout," printed for audit purposes, lists four documents received on December 5, 2011, which were related to a claim for Chapter 35 benefits.  The record currently available to the Board indicates that the RO has not addressed this earlier claim.  

Moreover, in her communications to the RO, the appellant appears to reference an earlier denial on the basis that her adoption by the Veteran had not been finalized until September 21, 2011.  Records any earlier denial are not among the documents provided to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all records relevant to the issue on appeal are associated with the record, to include any prior denials related to the appellant's status as a child of the Veteran for VA purposes.  

2.  Readjudicate the claim of entitlement to retroactive payment of DEA benefits under Chapter 35, for the period prior to November 20, 2012, considering all the evidence of record.  In rendering its decision, the AOJ must address the appellant's Form 21-674, received at the Atlanta RO on December 5, 2011, reflecting an enrollment date of August 17, 2011.  

If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



